Motion for stay granted unless defendant stipulates to consent to issuance of commission upon written interrogatories; plaintiff to serve a copy of his direct interrogatories within ten days after entry and service of order of this court; defendant to have ten days to serve cross-interrogatories, and plaintiff to move to settle interrogatories without delay. Should defendant stipulate as aforesaid, and plaintiff fail to proceed as indicated, motion denied. Settle order on notice. Present — Clarke, P. J., Laughlin, Page, Merrell and Greenbaum, JJ.